EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Withdrawn claims 10-17 and 43-49 have been canceled as not being eligible for rejoinder.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach to teach an interdigitated electrode positioned on a piezoelectric substrate and a junction between an inlet, first channel and second channel are physically separated by a coupling region that is positioned to refract the surface towards at least a portion of the junction.
Wixforth et al. (US 2001/0055529) teach a method comprising providing a plurality of cells or droplets, directing the plurality of cells through an inlet microfluidic channel to a junction between the inlet microfluidic channel, a first channel and a second channel, applying a surface acoustic wave using an interdigitated electrode to at least some of the cells to cause the cells to enter the first channel, wherein in the absence of the surface acoustic wave, the droplets enter the second channel, applying a surface acoustic wave using an interdigitated electrode to at least some of the cells to 
Goodlett et al. (US 2012/0145890) teach that a mechanical surface acoustic wave will refract into a droplet on a surface, but fail to teach a coupling region positioned to refract the surface acoustic wave.
Bourquin et al. (Lab Chip, 2010, pgs. 1898-1901) teach a method comprising providing a droplet on a substrate (superstrate) and applying a surface acoustic wave using an interdigitated electrode to control droplet movement, wherein the interdigitated electrode is positioned on a piezoelectric substrate, the piezoelectric substrate and the superstrate are physically separated from each other by a coupling region that is positioned to diffract the surface acoustic wave toward a portion of the superstrate.  Brouquin et al. fail to teach a coupling region separating the piezoelectric substrate and a junction between an inlet microfluidic channel, a first and second channel, wherein the coupling region is positioned to refract the surface acoustic wave towards the junction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.